This case is here upon a writ of error to a judgment of the Circuit Court remanding the plaintiff in error, Charles E. Lemons, to the custody of the Sheriff of Hillsborough County who held Lemons in his custody under a warrant issued upon an indictment charging the said Lemons with the murder of one Jerry Bacalis. Lemons took habeas corpus proceedings to obtain his release on bail. The court denied the petitioner's application for bail, to which judgment the writ of error was taken.
Oral argument was heard, by counsel for the petitioner in habeas corpus and the Attorney General, after which, and a careful inspection of the record, the Court is advised that the petitioner is entitled to bail under the provisions of the Constitution. The amount of the bail is fixed at five thousand dollars to be given by petitioner with at least two good and sufficient sureties to be approved by the sheriff. The condition of the bond shall be for the appearance of the *Page 476 
petitioner before the Circuit Court to answer the charge of murder of the said Bacalis and not depart the same without leave of the Court.
The order remanding the petitioner Lemons to the custody of the sheriff without bail is reversed.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur.
WHITFIELD, C. J., and BROWN, and DAVIS, J. J., concur in the opinion and judgment.